Exhibit 10.3


PIPER JAFFRAY COMPANIES
MUTUAL FUND RESTRICTED SHARE INVESTMENT PLAN
(Amended and Restated as of February 16, 2016)


1.    Plan and Purpose.


Piper Jaffray Companies (the “Company”) has established the Piper Jaffray
Companies Mutual Fund Restricted Share Investment Plan (the “Plan”) to enable
the Company to attract, retain, motivate and reward key employees, and to
increase the awareness of the products and services offered by affiliates of the
Company, by allowing employees to invest a portion of the incentive compensation
they otherwise would receive in the form of restricted stock or other equity
instead in mutual fund interests of funds managed by affiliates of the Company
or other funds as approved by the Compensation Committee of the Board of
Directors (the “Committee”).


2.    Nature of the Plan.


The Plan provides for restricted property transfers subject to Section 83 of the
Internal Revenue Code of 1986, as amended (“Code”). Because Section 83 of the
Code applies, awards and payments hereunder are not subject to Section 409A of
the Code.


3.    Eligibility.


The Plan shall be available to U.S. employees (each an “Employee”) of the
Company and its subsidiaries (an “Affiliate”) who are eligible to receive, and
do receive, a restricted stock or other equity grant under the Piper Jaffray
Companies Amended 2003 Annual and Long-Term Incentive Plan.


4.    Elections To Receive Restricted Mutual Fund Shares.


(a)Election. An Employee who is eligible under this Plan may elect to receive a
portion of the award that would otherwise have been made to the Employee under
the Piper Jaffray Companies Amended 2003 Annual and Long-Term Incentive Plan
(the “Long-Term Incentive Plan”) in the form of restricted stock or other
equity, instead in the form of restricted shares of selected mutual funds
managed by an Affiliate of the Company, or other mutual funds or exchange traded
funds as approved by the Committee (referred to as “Restricted Mutual Fund
Shares”).


(b)Form of the Election. Any such election shall be made at such time, on such
form and in accordance with such rules as may be prescribed for this purpose by
the Company. While an Employee is not required to elect to receive any portion
of an award in Restricted Mutual Fund Shares, an election to receive a portion
of an award in Restricted Mutual Fund Shares must relate to at least ten percent
(10%) and not more than fifty percent (50%) of his or her award under the
Long-Term Incentive Plan; provided, however, that the Compensation Committee of
the Board of Directors may specifically authorize an Employee to receive up to
seventy-five percent (75%) of an award in Restricted Mutual Fund Shares.


(c)No Reallocation. Unless otherwise determined by the Company, no reallocation
in the selected mutual funds or exchange traded funds shall be permitted after
the Employee has completed and submitted the election form and the deadline for
the submitting election forms, if any, has passed. Such election by the Employee
shall also be irrevocable.


5.    Mutual Funds Distributed As Restricted Mutual Fund Shares.


The Company shall select the funds in which Restricted Mutual Fund Shares will
be issued in any award cycle from among the mutual funds that are managed by an
Affiliate of the Company and from among other mutual funds and exchange traded
funds that have been approved for such purpose by the Committee. The Company
may, from time to time and in its sole discretion, add to, remove or substitute
such funds, provided that only the Committee may approve the inclusion of mutual
funds or exchange traded funds other than those managed by an Affiliate of the
Company among the funds from which the Company may select for any award cycle.




1

--------------------------------------------------------------------------------






6.    Terms of the Restricted Mutual Fund Shares.


An Employee who makes an election to receive Restricted Mutual Fund Shares shall
be issued and required to execute a Mutual Fund Restricted Share Agreement
(“Agreement”) in the form attached hereto as Exhibit A, which shall set forth
the terms applicable to such Restricted Mutual Fund Shares.


7.
Administration.



(a)    Administration and Discretionary Authority. The Company shall administer
the Plan and awards under the Plan. The Global Head of Human Capital of the
Company shall have the full and final discretionary authority and responsibility
to interpret and construe the Plan and the Agreements, to adopt and revise rules
and policies relating to the Plan and to make any other determinations necessary
or advisable for the administration of the Plan and awards under the Plan. The
interpretations and determinations of the Global Head of Human Capital shall be
binding on all persons, including Employees. By electing to receive Restricted
Mutual Fund Shares, the Employee is agreeing that the interpretations and
determinations of the Global Head of Human Capital be given deference in all
courts to the greatest extent allowed under law, and that they not be overturned
or set aside by any court unless found to be arbitrary and capricious, or made
in bad faith.
(b)    Correction of Errors. Errors may occur in the administration and
operation of the Plan, and the Company reserves the power to cause such
equitable adjustments to be made to correct for such errors as it considers
appropriate. Such adjustments will be final and binding on all persons.


8.
Amendment and Termination.



(a)Amendment. The Company may amend the Plan or any Agreement at any time and
for any reason by action of the Compensation Committee of the Board of
Directors, or the Chief Executive Officer of the Company. However, the Company
may not amend the Plan or any Agreement in a manner that has the effect of
reducing any outstanding award (an award that has been granted but not yet
paid), except for an amendment that is required by law or for which the failure
to adopt the amendment would have adverse tax consequences to the Employee.


(b)    Termination. The Company may terminate the Plan at any time and issue no
further Restricted Mutual Fund Shares.


9.
Miscellaneous.



(a)    No Assignment of Benefits. Rights and benefits under this Plan with
respect to an Employee may not be alienated, assigned, transferred, pledged or
hypothecated by any person, at any time, or to any person whatsoever.


(b)    Withholding. An Employee must make appropriate arrangements with the
Company or an Affiliate of the Company for satisfaction of any federal, state or
local income tax withholding requirements and Social Security or other employee
tax requirements applicable to the awards under the Plan. If no other
arrangements are made, the Company or Affiliate may provide, at its discretion,
for such withholding and tax payments as may be required, including, without
limitation, by the reduction of other amounts payable to the Employee.


(c)    Successors of Company. The rights and obligations of the Company or an
Affiliate of the Company under the Plan will inure to the benefit of, and will
be binding upon, the successors and assigns of the Company or any Affiliate.


(d)    No Employment Rights. Nothing contained in the Plan or any Agreement, nor
any action taken hereunder, will be construed as a contract of employment or as
giving any Employee any right to continued employment with the Company or any
Affiliate of the Company.






2

--------------------------------------------------------------------------------




(e)    Modification by Employment or Similar Agreement. The Company or an
Affiliate of the Company may be a party to an employment or similar agreement
with an Employee, the terms of which may enhance or modify in some respect the
benefits provided under this Plan, including, but not necessarily limited to, an
enhancement to or modification of the benefit amount, payment forms and/or other
rights and features of the Plan. The Plan consists only of this document and
other documents contemplated under this document, but not including such
employment or similar agreement; and accordingly, any contractual rights that an
Employee may have to any enhancement or modification called for under an
employment or similar agreement are rights that derive from such agreement and
not under the Plan.


(f)    Governing Law. The Plan and all Awards granted and actions taken
thereunder shall be governed by and construed in accordance with the laws of the
State of Delaware, without reference to principles of conflict of laws thereof.
(g)    Gender, Singular and Plural. All pronouns and any variations thereof will
be deemed to refer to the masculine, feminine, or neuter, as the identity of the
person or persons may require. As the context may require, the singular may be
read as the plural and the plural as the singular.


(h)    Captions. The captions of the articles, paragraphs and sections of this
document are for convenience only and will not control or affect the meaning or
construction of any of its provisions.


(i)    Validity. In the event any provision of the Plan or any Agreement is held
invalid, void or unenforceable, the same will not affect, in any respect
whatsoever, the validity of any other provisions of the Plan.


(j)    Waiver of Breach. The waiver by the Company of any breach of any
provision of the Plan or any Agreement will not operate or be construed as a
waiver of any subsequent breach by that Employee or any other Employee.


(k)    Notice. Any notice or filing required or permitted to be given to the
Company or the Employee under the Plan or any Agreement will be sufficient if in
writing and hand delivered, or sent by registered or certified mail, in the case
of Company, to the principal office of Company, directed to the attention of the
Head of Human Resources, and in the case of the Employee, to the last known
address of the Employee indicated on the employment records of Company. Such
notice will be deemed given as of the date of delivery or, if delivery is made
by mail, as of the date shown on the postmark on the receipt for registration or
certification. Notices to the Company may be permitted by electronic
communication according to specifications established by the Company.






3